Citation Nr: 1414535	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for allergic rhinosinusitis. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of malaria. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral flat feet. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for conjunctivitis. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for vertigo, to include as secondary to tinnitus.

7.  Entitlement to service connection for an acquired psychiatric disorder. 

8.  Entitlement to service connection for headaches. 

9.  Entitlement to service connection for a low back disability. 

10.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction. 

11.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

12.  Entitlement to service connection for a right shoulder disability. 

13.  Entitlement to service connection for diabetes mellitus, to include as secondary to medications used to treat various orthopedic disabilities. 

14.  Entitlement to service connection for a skin disability, to include plantar keratosis. 

15.  Entitlement to service connection for left nephrolithiasis. 

16.  Entitlement to service connection for a stomach disability, to include a hiatal hernia and gastroesophageal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in San Juan, Puerto Rico. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered.  In a May 2009 statement, the Veteran reported receiving compensation from the Social Security Administration (SSA).  The Veteran has not specified the basis of his SSA award, i.e. whether he receives benefits on the basis of disability or retirement.  In close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records,  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Thus, a remand is necessary to request any medical records in the possession of SSA that may be relevant to the claims for service connection before the Board 

The record also indicates that there are outstanding records of treatment from the San Juan VA Medical Center (VAMC) that are not currently associated with the claims file.  The record contains records of VA treatment dating from July 2001 to March 2011.  In July 2010, the Veteran reported that he began treatment at the San Juan VAMC in 2000.  Additionally, a January 2004 report of a VA primary care examination indicates that the Veteran was provided a podiatry consultation in September 2003.  The treatment report for this consultation is not contained in the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board finds that a VA examination should be provided with respect to the claimed bilateral flat foot disability.  The Veteran was diagnosed with flat feet at the time of his separation from active duty service, but the record is unclear regarding whether the disability current exists.  A VA examination should be provided to clarify the nature and etiology of any currently present flat foot disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain translations of any Spanish language documents in the claims file, including the two November 1967 statements from the Veteran's private physician. 

2.  Request the Veteran's complete records of treatment from the San Juan VAMC for the period prior to July 2001, the period beginning March 2011, and the report of any podiatry consultations in September 2003. Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

3.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of the claimed bilateral flat foot disability.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any current foot disabilities, making a specific finding regarding the presence of bilateral flat feet (pes planus). 

b)  With respect to all diagnosed foot conditions, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) are etiologically related to any incident of active duty service, to include the finding of flat feet on the Veteran's separation examination.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Readjudicate the claims on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



